Title: To George Washington from Nicholas Cooke, 30 August 1775
From: Cooke, Nicholas
To: Washington, George

 

Sir
Providence August 30th 1775

Your Excellency’s Letter of the 14th instant is now before me; the Contents of which I have duly considered. When it came to Hand our small Sloop of War was out upon the Cruize which I mentioned to your Excellency in a former Letter. She hath since returned. The sending her on the Enterprize you propose could not be done without some new & further Powers from the General Assembly which sat here last Week; and the Nature of the Business was such that I did not think proper to lay it before so large a Body: I therefore procured a Committee to be appointed to transact all Business necessary for the common Safety during the Recess of the Assembly; particularly with Power to employ the Two Vessels of War in such Service as they should think necessary. The Committee is summoned to meet this Day before whom I shall lay your Letter. At present the Undertaking appears to me extremely difficult. The most suitable Man we have for the Purpose is confined to his Bed by Sickness.
We have Accounts that a Number of Vessels have sailed lately from Boston, which we apprehend are designed to plunder the Stock along the Coast. The General Assembly have ordered it all to be removed from all the Islands in this Colony excepting Rhode Island. We have now about Three Hundred Men employed in that Business. I am requested by the General Assembly to apply to you to give Directions to the Commissary General that all the Stock taken from these Islands that are fit to kill be taken for the Use of the Army in Preference to any Stock which is secure in the Country. The Drought hath been so severe along the Sea Coast this Summer that there is no Possibility of providing for this Stock in any other Way.
The Scarcity of coarse Linens hath caused such a Demand for Tow-Cloth for Family Use that upon Inquiry I find there is scarcely any of that Article to be had in the Government at any Rate.
The Vessel our small Sloop was cruising for arrived on the 28th inst. at Norwich. She hath brought Powder, Lead, Flints & Small Arms—What Quantity of each I am not certain. They are now on their Way by Land.

This letter waits upon your Excellency by Capt. Joseph Brown who is an eminent Merchant here, a true Friend to the Liberties of his Country, extremely well respected amongst us, and noted for his superior mechanical Genius. If he hath any Thing to propose for the Service of the common Cause I have no Doubt of your paying Attention to it and giving it the Weight it shall appear to you to deserve. I am with very great Esteem and Regard Sir Your Excellency’s Most obedient and most humble Servant

Nichols Cooke

